Title: To Thomas Jefferson from Edward Postlethwayt Page, 18 February 1821
From: Page, Edward Postlethwayt
To: Jefferson, Thomas


            
            Marietta, Ohio.
              Feb. 18th 1821
            
          If our post-master is not a perjured man, you will have received two letters from me, & this, in the hope that he does his duty, is my third. I shall find him out if he is true or false to me—He may think to do Jehovah a service by obstructing me in this as in other ways with his tongue of contempt. But had he more sense, more education, and less pride and bigotry—better for him.—He, being a mason may conclude as Herod did, that spiritual murder of the spiritual Baptist should the rather be religiously adhered to for his oath’s sake—but Blue-beard awaits the righteous judgment of Pluto—Blind Homer sung the lost Helen—Blind milton the lost paradise, & blind Sampson now sings lost magic—The trinity of Jehovah may not only be exemplified in the Sun,his light,his heat123 But in Being,Power,Motion123.—Sir, Light is continually developing light to my mind—& something whispers  me that Franklin discovered more than his magic square of squares & circle of circles but that in the same heaven-born spirit that  prophecy forbade the reading of the Scriptures, has masonry, which is perverted & most carnal Geometry & Astronomy, as opposed to spiritual Astronomy & communicative love,—purchased up his sublimest discoveries, & so, in the old hellish spirit of averice fraudulently pilfered the Light which is the property of the commonwealth.—Sir, 18 months ago I when I was a blind aristocrat, I detested your name as Satan in human form. So much for king-craft.—Now—the scales are off, and in my estimation there lives not in the world a more sublime philosopher than your self,—connected with your station Sir—I revere, I venerate the name of Jefferson, & I weep to think that time has smitten you, and that before Universal masonry & sympathetic union prevails, & opposites subside into eternal calm and the tin and the copper becomes brass—& water mixes and is a level, and the fire harmonizes into fire—& the whole world is Leavened into light, & in some sublime manner concavity reciprocates convexity—& the images of the dead are restored by energy  of the living by the stranger as of a chain cable, each man a link.—I say, that ere the Tree of Nebuchadnezzar by plucked from the ground of avarice, by Urim and Thummim lights and perfections—that tree whose — roots are pride, whose trunk is ambition, whose branches are worldly lusts, whose fruit are gold, silver, copper & even Licurgus’s iron coin, whose leaves are bank-paper—yea, before you can see realized those sacred rights reorganized in that magna charta, the constitution—the same births—the same death & end therefore the same rights—Ah, before the tree of life with 12 fruits, 7 of which are the 7 eyes of Jehovah, namely,Being,Power,Motion,Knowledge,Wisdom,Light,Love1234567& 5 are the wintry months of man or his right hand five fingers or wise virgins of agency obeying the 7 sockets or cavities of his head, namely Perception,Reception,Retention,Cogitation,Perfection12345 you will have gone to hell, for hell is only the grave or darkness, and is a relative word, as the opposite of light; to that bourne whence no traveller returns. Sir, I believe in universal salvation—Sir the Holy Scriptures from beginning to end are one entire allegory, and may I be eternally tormented in calvinistic hell-fire hotter than that which dear heaven born Calvin tortured poor Servetus 2 hours in, if the knowledge of God & the spirit of Jehovah did not indite them Masonry is the only true platform God is a mason but as his light shines equally upon every object as he is diffusive—as he says more blessed to give than to receive—so do we indeed find that there is no true joy but in communicating—hence my love for you—for the world is beyond my love for any copy-right— & I impart, before I even digest my matter—eager for the welfare of the whole—aware that fragments are not parts—that Captain Cook was  a broken God when his flesh was separated—Jehovah has but one eternal channel—& that is Order.—You never answer me perhaps for your oath’s sake—Who made you a slave?—Why any exclusive rights?I hope to see you before long  shall proclaim the opened books after the order of Melchizedek[GRAPHIC IN MANUSCRIPT]Jarchin or Jerchin is hebrew for the moon—11 days difference between a lunar & solar year—& the glorious 12 between a lunar & Sidereal year—The 6000 years perhaps are come & the day of judgment begun last year with the Inquisitionand 19 is the golden numberPeale’s Allegorical court of death will prove a court of life to us Blessed be Jefferson for encouraging itMakes ly all equal in this form—& you find 2 systems beyond the Solar & wonderful mysteries of the Mosiac pavement &c & the 12—& the trinity Surround  the outer circle by a Leviathan of TruthI could tell you of a thousand other facts hid even from your masonic research, because in your lodge the word is lost. Aaron’s breast-plate is melted at the mint of avarice—The letter this covers—I had no need to send—I forward it for your information—See how rapidly we halcyons move—How different—how incorrect my definition of Urim & Thummim there—You oath masons have long enough crucified the light & Geometry to Kings Priests & yourselves—Expand you must—You are Sampson, Jerico, Noah, Sodom, Absalom, Nathan, David, Goliah, the prodigal son